DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Remarks
The After-final amendments and arguments filed on 03/04/2021 have been entered and considered.   
Claims 1-12, 14-27, 29-32, and 36-42 are pending; 
Claims 13, 28, and 33-35 are cancelled; 
Claims 1, 6, 9, 29-30, 36-38 are amended; and
Claims 1-12, 14-27, 29-32, and 36-42 are under examination.
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  The information disclosure statement has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Elena Polovnikova on Mar. 11, 2021.
The application has been amended as follows.
Claim 6.	The method of claim 2, wherein the SIL-AngI peptide is added before or after step (a), but prior to step (b), and the method further comprises generating an SIL-AngI cleavage product by the protease cleavage, and ionizing the SIL-AngI cleavage product to generate SIL-AngI cleavage product ions.
Claim 7.	The method of claim 6, wherein an amount of AngI cleavage product is directly proportional to an amount of [[an]] the SIL-AngI cleavage product
Claim 10.	The method of claim 9, wherein the calibration standards comprise AngI concentrations ranging from 0.25 to 100 ng/mL.
Claim 15.	The method of claim 3, wherein the SIL-AngI peptide is added before or after step (a), but prior to step (b), and wherein the protease cleavage generates a SIL-AngI cleavage product of a sequence NH2-V^YIHP^F^HL-COOH (SEQ ID NO: 4). 
Claim 17.	The method of claim 7, wherein the SIL-AngI cleavage product ions are selected from the group consisting of ions having a mass/charge ratio of 524.3 ± 2, 779.5 ± 2, and 269.2 ± 2.
Claim 38.	A method for determining plasma renin activity (PRA) in a sample, the method comprising: 
(a)	incubating the sample under conditions suitable to allow plasma renin to generate angiotensin I (AngI) of a sequence NH2-DRVYIHPFHL-COOH (SEQ ID NO: 1) from angiotensinogen present in the sample;
(b)	before or after step (a), but prior to step (c), adding a stable isotope-labeled angiotensin I peptide (SIL-AngI) to the sample as an internal standard;
(c)	adding a protease to the sample;
(d)	incubating the sample under conditions to allow the protease to hydrolyze the AngI to generate a defined AngI cleavage product, and to allow the protease to hydrolyze the SIL-AngI peptide to generate an SIL-AngI cleavage product;
(e)	ionizing the defined AngI cleavage product to produce one or more AngI cleavage product ions detectable by mass spectrometry, and ionizing the SIL-AngI cleavage product to generate one or more SIL-AngI cleavage product ions detectable by mass spectrometry;
(f)	detecting the one or more AngI cleavage product ions and the one or more SIL-AngI cleavage product ions to determine an amount of the AngI cleavage product and an amount of the SIL-AngI cleavage product in the sample,
wherein a ratio of the determined amounts of the AngI cleavage product and the SIL-AngI cleavage product is indicative of an amount of PRA in the sample.
Claim 39.	The method of claim [[37]] 38, wherein the SIL-AngI is a peptide of a sequence NH2-DRV^YIHP^F^HL-COOH (SEQ ID NO: 3), wherein ^ indicates an amino acid labeled with a heavy isotope. 
Claim 40.	The method of claim [[36]] 38, wherein the protease is a serine protease.
Claim 41.	The method of claim [[36]] 38, wherein the protease is trypsin. 
Claim 42.	The method of claim [[36]] 38, wherein protease cleavage generates [[an]] the defined AngI cleavage product of a sequence NH2-VYIHPFHL-COOH (SEQ ID NO: 2).
Claims 36-37.  Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  
(I) The objection to Claims 1-12, 14-32, and 36-42 is withdrawn due to the amendment to or cancellation of the claims filed on 03/04/2021.
(II) The rejection of claim 6 under 35 U.S.C. 112(b) is withdrawn due to the amendment to the claim filed on 03/04/2021.
(III) The rejection of Claims 1, 2, 6, 7-9, 11-12, 14, 21, 23-24, 36-37, and 40-42 under 35 U.S.C. 103 as being unpatentable over Shimada et al. in view of Wright et al. is withdrawn due to the amendment to or cancellation of the claims filed on 03/04/2021 and proposed by Examiner.  In details, the amended claims now include all the limitations of the previous Claim 28 or 38, whose subject matter has been found allowable in the previous final office action. Thus, the rejections are withdrawn.   
(IV) The rejection of Claims 1-12, 14-18, 21-25, 36-37, and 39-42 under 35 U.S.C. 103(a) over Shimada et al. in view of Wright et al. and Bystrom et al. is withdrawn for the reasons indicated above.  
 (V) The rejection of Claims 1-12, 14-18, 21-27, 36-37, and 39-42 under 35 U.S.C. 103(a) over Shimada et al. in view of Wright et al., Bystrom et al. and Davidson is withdrawn for the reasons indicated above.  
Therefore, the claimed method is novel and unobvious over the art of record.  The claims 1-12, 14-27, 29-32, and 38-42 are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment
To response Applicant’s statements in the 03/04/2021 response (page 10, paragraph 2) it is noted that the Examiner had very brief phone conversations with the Attorney on 12/30/2020 and 1/28/2021, however, there were no discussions of the claims on the merits. In details, the Examiner called the Attorney on 12/30/2020 to notify the Attorney that no interview would be conducted because the Examiner found new prior art and would send out a final office action. It is noted that during this brief phone conversation the Examiner did not disclose any details about the new prior art or rejections.  With regard to withdrawing the earlier rejections over Bystrom in the non-final office action (dated 08/07/2020), this is the subject discussed in the earlier interview on 09/17/2020, during which the Attorney agreed to delete the term "chemical hydrolyzing agent" from the base claims 1 and 36 to overcome the 103 rejections over Bystrom (see Interview Summary mailed on 09/23/2020).  The Attorney later amended the claims by deleting the "chemical hydrolyzing agent" and filed the amended claims on 09/24/2020, as agreed in the 09/17/2020 interview, which consequently overcomes the 103 rejections over Bystrom in the non-final office action. Since the withdrawing the 103 rejections over Bystrom upon the amendment to the claims is the agreement reached in the previous 09/17/2020 interview, there was no further discussion about this subject during the brief phone conversation on 12/30/2020. With regard to the phone conversation on 1/28/2021, the Attorney called the Examiner on 1/28/2021 to request the confirmation of the final office action over claims 19-20, 28-32 and 38. The Examiner confirmed that these claims are free of the art and then ended the phone conversation. Overall, there were no further discussions of the claims on the merits during the brief phone conversations on 12/30/2020 and 1/28/2021.        


Conclusion
Claims 1-12, 14-27, 29-32, and 38-42 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 165

 

	
	
	/ALLISON M FOX/           Primary Examiner, Art Unit 1633